Citation Nr: 0300120	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
retinal trauma with corneal abrasions of both eyes.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease with bulging L4-L5 annulus.

3.  Entitlement to a compensable rating for sinusitis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of aseptic meningitis.

[The issues of entitlement to service connection for a 
bilateral knee condition, degenerative joint disease of 
the hands, degenerative joint disease of the bilateral 
elbows, residuals of a fracture of the left thumb, a 
sprain of the left thumb and wrist, and an upper 
respiratory infection including pneumonia will be the 
subjects of a later Board of Veterans' Appeals (Board) 
decision.]



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
July 1977 to July 1980, and from February 1982 to February 
1999.  This matter comes before the Board on appeal from a 
September 1999 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

[The Board is undertaking additional development on the 
issue of entitlement to service connection for a bilateral 
knee condition, degenerative joint disease of the hands, 
degenerative joint disease of the bilateral elbows, 
residuals of a fracture of the left thumb, a sprain of the 
left thumb and wrist, and an upper respiratory infection 
including pneumonia, pursuant to 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing those issues.]


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
any residuals of eye trauma in service.

2.  The veteran's lumbar degenerative joint disease with 
bulging L4-L5 annulus is manifested by no more than mild 
limitation of motion.

3.  The veteran's sinusitis is asymptomatic.

4.  The veteran's aseptic meningitis is manifested by 
paresthesia of the legs; there is no active disease.


CONCLUSIONS OF LAW

1.  Service connection for residuals of retinal trauma 
with corneal abrasions of both eyes is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A rating in excess of 10 percent for degenerative 
joint disease with bulging L4-L5 annulus is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Code 5292 (2002).

3.  A compensable rating for sinusitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.97, Code 6513 (2002).

4.  A rating in excess of 10 percent for residuals of 
aseptic meningitis is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.124a, Code 
8019 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA and implementing regulations.

With respect to the issues addressed below, the Board 
finds that there has been substantial compliance with the 
mandates of the VCAA and implementing regulations.  The 
claims have now been considered on the merits; 
well-groundedness is no longer an issue.  The record 
includes VA examination reports and service medical 
records.  The veteran was notified of the applicable laws 
and regulations.  The rating decision, the statement of 
the case, and the supplemental statement of the case have 
informed him what he needs to establish entitlement to the 
benefits sought and what evidence VA has obtained.  In 
July 2001 correspondence, the veteran was informed of the 
substantive provisions of the VCAA, including what 
evidence and assistance VA would provide, and what 
information or evidence the veteran was responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

Service medical records reveal May 1991 treatment for 
photosensitivity and a blind spot in both eyes as a result 
of "retinal damage from [a] flare" in late 1990.  On 
December 1998 retirement examination, the veteran's vision 
was 20/20 bilaterally with corrective lenses.  There was 
no notation of any physical damage to the eyes, nor did 
the veteran report such.  The retirement examination also 
noted a history of aseptic meningitis and low back pain 
due to degenerative joint disease at L4/L5/S1.  The 
veteran also reported a history of treatment for 
sinusitis.

On April 1999 VA general medical examination , the veteran 
reported that sinusitis was diagnosed in service.  At 
times he had a bout every three to four months, but over 
the previous nine years, he had roughly three sinusitis 
attacks.  A review of medical records confirmed the 
diagnosis of sinusitis by earlier x-ray, although current 
x-rays were negative.  The fundi were normal, and there 
was no evidence of diabetic or hypertensive retinal pathic 
disease.  The range of motion of the back was 90 degrees 
flexion and 30 degrees extension.  There was no evidence 
of L4-L5 or L5-S1 nerve root irritation.  The relevant 
diagnosis was sinusitis.  

On April 1999 VA neurological examination to evaluate the 
veteran's lumbar disc condition and residuals of aseptic 
meningitis, he reported that he developed numbness in the 
back of his legs and "pins and needles" radiating from his 
low back into his legs with prolonged sitting.  His feet 
sometimes seemed to turn in, and he kicked things.  He had 
no balance or bowel or bladder problems.  He was 
physically active, and he denied any chronic back 
problems.  There was no tenderness to palpation, but on 
sitting in a chair for four minutes, he reported numbness 
down the back of his legs.  Paresthesia of the lower 
extremities, secondary to past aseptic meningitis, was 
diagnosed.  The doctor noted that there was nothing on 
examination which suggested an acute lumbar disc problem, 
although medical records showed degenerative joint disease 
of the lumbar spine and bulging L4-L5 annulus.

On April 1999 VA eye examination, the veteran reported 
that a phosphorous flare blew up in his face during 
Operation Desert Storm in 1990, and asserted that his 
eyesight had worsened since then. On examination, there 
was no sign of scarring on the cornea or lens or either 
eye.  The veteran wore glasses; his vision was 20/50 and 
20/70 without glasses, corrected with glasses to 20/20.  
The examiner found "no sign of permanent residual injury" 
from the flare incident.  He did note signs of early 
presbyopia.

Analysis

Service connection

Service connection will be granted for a disability if it 
is shown that the veteran suffers from such disability and 
that it resulted from an injury suffered or disease 
contracted in line of duty, or from aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson v. West 12 Vet. App. 247, 253 (1999). 

Here, while there is evidence of in-service trauma to the 
eyes, there is no evidence of current disability due to 
such trauma.  An April 1999 VA examiner specifically 
excluded the flare explosion as a cause of any vision 
impairment.  Presbyopia is a condition related to aging, 
not trauma.  Dorland's Illustrated Medical Dictionary, 28th 
Edition, p. 1349 (1994).  Because no nexus between any 
visual impairment and the veteran's military service is 
shown, service connection must be denied.

Increased ratings

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a 
disability following the award of service connection for 
disability, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Here, the disabilities at 
issue have been static during the appellate period, and 
staged ratings are not warranted.

Lumbar spine

The veteran's degenerative joint disease of the lumbar 
spine with bulging L4-L5 annulus has been rated under Code 
5293, for intervertebral disc disease.  However, while in-
service MRIs showed disc involvement, recent examinations 
revealed no symptoms consistent with disc disease.  There 
has been a measured limitation of motion of the lumbar 
spine.  Therefore, it is most appropriate to rate the 
veteran's service connected disability under the 
provisions of Code 5292.  The Board notes that rating 
under Code 5003 for arthritis also requires consideration 
of the limitation of motion under Code 5292.  Code 5292 
provides that slight limitation of motion of the lumbar 
spine warrants a 10 percent rating.  Moderate limitation 
is rated 20 percent disabling, and severe limitation of 
lumbar motion is rated 40 percent.  38 C.F.R. § 4.71a, 
Code 5292.

The measured range of motion of the veteran's lumbar spine 
is 90 degrees in flexion and 30 degrees in extension.  The 
Board considers this to represent a very mild degree of 
impairment.  Examiners have noted that the veteran is very 
active, and has no apparent functional limitation from his 
back condition; the mild degree of limitation of motion 
shown warrants no more than a 10 percent rating.  The 
impairment does not rise to the moderate level required 
for the next higher, 20 percent rating.

Sinusitis

Sinusitis is rated under Code 6513, which provides a 
noncompensable rating where the condition is detected by 
x-ray only.  Compensable ratings are assigned based upon 
the frequency of incapacitating and/or non-incapacitating 
attacks per year.  38 C.F.R. § 4.97, Code 6513.  A 10 
percent rating is warranted where there are one or two 
incapacitating episodes or three to six non-incapacitating 
episodes per year.  Here, there are no current signs of 
sinusitis, and the veteran has indicated that over the 
previous nine years he averaged only one episode every 
three years.  There is no competent evidence to the 
contrary.  Hence, this appeal must be denied.

Meningitis

Residuals of aseptic meningitis are rated under Code 8019, 
which provides a minimum rating of 10 percent.  The next 
higher, 100 percent, rating is assigned only where there 
is active disease.  38 C.F.R. § 4.124a, Code 8019.  Code 
8019 further provides that other codes specific to 
individual residuals be considered.  Here, the sole 
identified residual is paresthesia of the backs of both 
legs, which most is appropriately rated under the grouping 
of Codes 8520 to 8730 pertaining to incomplete paralysis 
of the nerves to the legs.

The veteran's impairment due to paresthesia is described 
as not significant, and the examiner noted that the 
veteran was physically very active.  For example, he had 
taken up kick boxing.  There is no more than mild 
impairment of the lower extremities due to residuals of 
aseptic meningitis.  None of the Codes under consideration 
provide more than a 10 percent rating for such impairment.  
A rating in excess of 10 percent for residuals of aseptic 
meningitis is therefore not warranted.


ORDER

Service connection for residuals of retinal trauma with 
corneal abrasions of both eyes is denied.

A rating in excess of 10 percent for degenerative joint 
disease with bulging L4-L5 annulus is denied.

A compensable rating for sinusitis is denied.

A rating in excess of 10 percent for residuals of aseptic 
meningitis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

